Citation Nr: 0428447	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-25 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected 
bilateral hearing loss, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Griffin, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1956 to July 
1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.

The Board notes that the veteran initially requested a 
hearing before the Board when he initiated appellate 
proceedings.  The veteran later withdrew the request.  As the 
veteran's right to a hearing was properly addressed, the 
matter is now properly before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Specifically, the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2002).

A review of the results of the audiology evaluations 
conducted in October 2002 demonstrates that the veteran had a 
disability rating of 20 percent for bilateral hearing loss.  
However, the test results from the veteran's November 2003 
examination, which was conducted by a private audiologist, 
suggest that the veteran's hearing worsened since the October 
2002 examinations.  Unfortunately, the test results from the 
veteran's November 2003 examination are unreliable for 
several reasons.  First, it is unclear whether the veteran's 
private audiologist was a state-licensed audiologist as 
required by 38 C.F.R. § 4.85(a).  Second, it is unclear 
whether the veteran's audiologist applied the Maryland CNC 
test or another type of controlled speech discrimination test 
during the November 2003 examination.  Although the November 
2003 examination is the most recent audiological exam, and it 
suggests that the veteran's hearing loss increased in 
severity, the Board cannot rely on such an examination in 
light of the previously discussed defects. 

Based on Francisco, supra, the Board believes that the 
November 2003 audiological examination results are important 
in determining the current level of the veteran's disability.  
The Board further believes that because the veteran's 
November 2003 examination results suggest that the veteran's 
hearing loss increased in severity, the RO should schedule 
another audiological exam to determine the veteran's current 
level of disability.  Therefore, the Board finds that this 
appeal must be remanded to the RO to further develop the 
medical record.  

The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Therefore, this matter is REMANDED for the following action:

1.  The RO should obtain all pertinent 
treatment records dated after November 
2003, and associate them with the 
veteran's claims file.

2.  After all pertinent treatment records 
have been associated with the veteran's 
claims file, the RO should schedule the 
veteran for an audiological examination 
to determine the severity of the hearing 
loss currently manifested.  The veteran's 
claims file should be made available to 
the examiner for review purposes, all 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  


3.  The RO should provide the veteran 
with an opportunity to demonstrate that a 
state-licensed audiologist performed the 
audiological examination that occurred in 
November 2003, to identify the type of 
speech discrimination test performed on 
the veteran during that examination, and 
to provide test results in a numeric 
(rather than graphic) form that would be 
useful for rating purposes.  Such 
evidence, if provided, should be 
associated with the veteran's claims 
file.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



